Case: 16-14712   Date Filed: 06/28/2017   Page: 1 of 12


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-14712
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 2:15-cv-01383-RDP



TIMOTHY T. HOLMES,

                                                              Plaintiff-Appellant,

                                       versus

MIKE HALE,
Jefferson County Sheriff Department,

                                                                       Defendant,

OFFICER DANIEL BILLINGS,

                                                            Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                         ________________________

                                (June 28, 2017)
                 Case: 16-14712       Date Filed: 06/28/2017       Page: 2 of 12


Before ED CARNES, Chief Judge, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Timothy Holmes brought 42 U.S.C. § 1983 and Alabama state law claims

against a Jefferson County, Alabama sheriff and deputy sheriff. The district court

dismissed his claims based on the officers’ immunity. Proceeding pro se, Holmes

appeals.1

                                                 I.

      In reviewing the district court’s judgment, we accept as true the allegations

in Holmes’ amended complaint. See Griffin Indus., Inc. v. Irvin, 496 F.3d 1189,

1194 (11th Cir. 2007). Around 3:00 p.m. on June 20, 2014, while in his home

office, Holmes heard a “knock[ ]” and “banging” on his front door. He was

wearing only pajama pants, and as he began to put on more clothes, he saw “some

people running through [his] backyard” and heard “the crashing of his back door.”

Frightened, he hid in his closet. He was not armed.

      Two police officers pulled him out of his closet and threw him on the floor.

One of those officers “placed his boot on [Holmes’] neck and head as he grinded

[Holmes’] face into the carpet.” The other officer “twisted [Holmes’] arms to

place them in a handcuff.” A third officer, Deputy Daniel Billings, “placed his

knee on [Holmes’] back.”


      1
          Holmes was represented by counsel in the district court but is pro se on appeal.


                                                 2
                Case: 16-14712       Date Filed: 06/28/2017       Page: 3 of 12


       Holmes repeatedly asked the officers why he was being arrested, and they

told him to “shut up” and “further pressed down on him with their knee and foot,

and even ground his face into the floor.” They eventually told him that he was the

subject of a warrant, although they never showed him the warrant. The officers

dragged him out of his home, threw him into a patrol car, and took him to the

Jefferson County police station.

       At the police station Holmes lost consciousness. After he regained

consciousness, his cellmates told him that he had been dragged into the cell.

Holmes twice asked for medical attention, but both an officer and a nurse rejected

his requests. An hour later, he was released. Although he asked for a copy of the

arrest warrant or incident report, he received neither.

       Holmes sued Sheriff Mike Hale and Deputy Billings. 2 Against Hale, he

asserted a § 1983 failure to supervise claim under the doctrine of respondeat

superior. Against Billings, he asserted a § 1983 Fourth Amendment excessive

force claim, as well as state law assault and battery claims. He sought

compensatory damages based on “the neck operation, humiliation, and shame” that

resulted from the officers’ conduct. Billings and Hale each moved to dismiss

Holmes’ amended complaint, based on various immunities, and the district court

granted their motions.

       2
        Holmes also sued two “fictitious officers,” but the district court dismissed those claims.
He does not challenge that dismissal.


                                                3
              Case: 16-14712     Date Filed: 06/28/2017    Page: 4 of 12


                                          II.

      We construe pro se briefs liberally. See Finch v. City of Vernon, 877 F.2d
1497, 1504 (11th Cir. 1989). Holmes contends that the district court erred by

dismissing (1) his § 1983 claims against the officers in their official capacities

based on sovereign immunity, (2) his § 1983 claims against the officers in their

individual capacities based on qualified immunity, and (3) his state law claims

against Billings based on absolute immunity under Alabama law. Whether the

officers are entitled to sovereign immunity, qualified immunity, or absolute

immunity are all questions of law that we review de novo. See Melton v. Abston,

841 F.3d 1207, 1220 (11th Cir. 2016); Tinney v. Shores, 77 F.3d 378, 383 (11th

Cir. 1996).

                                          A.

      Holmes first contends that the district court erred in dismissing his § 1983

claims against Hale and Billings in their official capacities. “Section 1983

provides a federal forum to remedy many deprivations of civil liberties, but it does

not provide a federal forum for litigants who seek a remedy against a State for

alleged deprivations of civil liberties.” Will v. Mich. Dep’t of State Police, 491
U.S. 58, 66, 109 S. Ct. 2304, 2309 (1989). “The Eleventh Amendment bars such

suits unless the State has waived its immunity, or unless Congress has exercised its

undoubted power under § 5 of the Fourteenth Amendment to override that



                                           4
              Case: 16-14712      Date Filed: 06/28/2017     Page: 5 of 12


immunity.” Id. (citations omitted). Alabama has not waived its Eleventh

Amendment immunity in § 1983 cases, nor has Congress abrogated it. Carr v. City

of Florence, 916 F.2d 1521, 1525 (11th Cir. 1990).

      Suits against state officials in their official capacities are treated as suits

against the State. Hafer v. Melo, 502 U.S. 21, 25, 112 S. Ct. 358, 361 (1991). In

Alabama, sheriffs and deputy sheriffs — such as Hale and Billings — are state

officials and, as a result, are immune to money damages claims brought against

them in their official capacities. See Carr, 916 F.2d at 1527. Because the Eleventh

Amendment bars Holmes’ § 1983 claims against them in their official capacities,

the district court did not err in dismissing those claims.

                                           B.

      Holmes next contends that the district court erred by concluding that Hale

and Billings were entitled to qualified immunity and dismissing his § 1983 claims

against them in their individual capacities. To be entitled to qualified immunity,

“the government official must first prove that he was acting within the scope of his

discretionary authority when the allegedly wrongful acts occurred.” Mathews v.

Crosby, 480 F.3d 1265, 1269 (11th Cir. 2007). Holmes does not appear to dispute

that Hale was acting within his discretionary authority in hiring and training

deputies, and he concedes that Billings was acting within his discretionary

authority when he arrested Holmes. As a result, the burden shifts to Holmes to



                                            5
              Case: 16-14712     Date Filed: 06/28/2017    Page: 6 of 12


show that qualified immunity is not appropriate. See Holloman ex rel. Holloman

v. Harland, 370 F.3d 1252, 1264 (11th Cir. 2004). To do that, he must allege facts

showing that Hale and Billings violated a constitutional right that was clearly

established at the time of the alleged violation. See id.; Lee v. Ferraro, 284 F.3d
1188, 1194–95 (11th Cir. 2002) (“Qualified immunity offers complete protection

for government officials sued in their individual capacities as long as their conduct

violates no clearly established statutory or constitutional rights of which a

reasonable person would have known.”) (quotation marks omitted). We first

address Holmes’ failure to supervise claim against Hale before turning to his

excessive force claim against Billings.

                                          1.

      Holmes contends that Sheriff Hale is liable for the actions of “the three

[d]eputies” who used excessive force because he hired and trained them.

“Government officials may not be held liable for the unconstitutional conduct of

their subordinates under a theory of respondeat superior.” Ashcroft v. Iqbal, 556
U.S. 662, 676, 129 S. Ct. 1937, 1948 (2009); see also Keith v. DeKalb County, 749
F.3d 1034, 1047 (11th Cir. 2014) (“[I]t is well established in this Circuit that

supervisory officials are not liable under § 1983 for the unconstitutional acts of

their subordinates on the basis of respondeat superior or vicarious liability.”).

“Instead, to hold a supervisor liable a plaintiff must show that the supervisor either



                                           6
              Case: 16-14712     Date Filed: 06/28/2017    Page: 7 of 12


directly participated in the unconstitutional conduct or that a causal connection

exists between the supervisor’s actions and the alleged constitutional violation.”

Keith, 749 F.3d at 1047–48.

      Holmes alleged only that Hale should be liable “under respondeat superior”

for failing to supervise the three officers who allegedly entered his home without a

warrant and used excessive force in arresting him. Because Holmes’ failure to

supervise claim against Hale rests only on the basis of respondeat superior, and

because “supervisory officials are not liable under § 1983 . . . on the basis of

respondeat superior,” id. at 1047, Holmes’ failure to supervise claim against Hale

fails. The district court did not err in dismissing that claim.

                                           2.

      Holmes next contends that Billings was “plainly incompetent” in using

excessive force to arrest him, and that it is “well established that officers may not

use excessive force.” The Fourth Amendment encompasses the right to be free

from the use of excessive force during an arrest. Graham v. Connor, 490 U.S. 386,

394–95, 109 S. Ct. 1865, 1871 (1989). We analyze an excessive force claim under

the “objective reasonableness” standard. McCullough v. Antolini, 559 F.3d 1201,

1205 (11th Cir. 2009). This Court has recognized that the typical arrest may

involve some force and injury and that “the use of force is an expected, necessary

part of a law enforcement officer’s task of subduing and securing individuals



                                           7
              Case: 16-14712     Date Filed: 06/28/2017   Page: 8 of 12


suspected of committing crimes.” Lee, 284 F.3d at 1200. Because police officers

are often required to make split-second judgments “in circumstances that are tense,

uncertain, and rapidly evolving,” the “reasonableness of a particular use of force

must be judged from the perspective of a reasonable officer on the scene, rather

than with the 20/20 vision of hindsight.” Graham, 490 U.S. at 396–97, 109 S. Ct.

at 1872. In other words, reasonableness must be evaluated under the totality of the

circumstances. Id. at 396, 109 S. Ct. at 1872.

      As this Court explained in Nolin v. Isbell, 207 F.3d 1253, 1257 (11th Cir.

2000), “the application of de minimis force, without more, will not support a claim

for excessive force in violation of the Fourth Amendment.” In that case, an officer

grabbed an arrestee, shoved him against a car, kneed him in the back, pushed his

head against the car, and searched his groin area in an uncomfortable manner. Id.

at 1255. The arrestee “suffered bruising to his forehead, chests, and wrists.” Id.

We held that those facts showed only a “minimal amount of force and injury, . . .

[which] will not defeat an officer’s qualified immunity in an excessive force case.”

Id. at 1258. We also noted that those facts “sound little different from the minimal

amount of force and injury involved in a typical arrest.” Id. at 1258 n.4.

      Holmes alleged that Billings, who “weighs between 250–280 pounds, placed

his knee on [his] back.” But accepting that as true, it is not enough to state a claim

for excessive force. Billings found Holmes hiding in a closet, where he could have



                                          8
              Case: 16-14712      Date Filed: 06/28/2017    Page: 9 of 12


been lying in wait with a weapon. The facts giving rise to Holmes’ claim — that

Billings placed his knee on Holmes’ back — sound little different from the facts of

the Nolin decision, which “sound[ed] little different from the minimal amount of

force and injury involved in a typical arrest.” Id. And the fact that Holmes was

not armed when the officers pulled him out of the closet does not change the result.

The officers did not know whether he was armed or unarmed, and this Court must

judge the reasonableness of Billings’ conduct “from the perspective of a reasonable

officer on the scene,” not with the benefit of hindsight. Graham, 490 U.S. at 396–

97, 109 S. Ct. at 1872.

      Holmes also alleged that he suffered a neck injury from the arrest that

“resulted in a neck surgery.” But he alleged that another officer, not Billings,

stepped on his neck, and as noted earlier, that officer is not a party in this case.

Although Holmes asserts that Billings’ “action in concert” with that officer —

“excessive force being applied to [Holmes’] back and his twisted neck

simultaneously” — caused his injury, he does not provide any factual content to

support that conclusory assertion. See Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949

(“[T]he pleading standard Rule 8 [of the Federal Rules of Civil Procedure]

announces does not require detailed factual allegations, but it demands more than

an unadorned, the-defendant-unlawfully-harmed-me accusation.”) (quotation

marks omitted). And based on that, we cannot “draw the reasonable inference that



                                            9
               Case: 16-14712       Date Filed: 06/28/2017       Page: 10 of 12


[Billings] is liable for the misconduct” that allegedly resulted in Holmes’ neck

injury. See id. That is particularly true given that Billings is entitled to a separate

analysis of the applicability of the qualified immunity doctrine to his actions. See

Corey Airport Servs., Inc. v. Decosta, 587 F.3d 1280, 1288 n.6 (11th Cir. 2009)

(“In the qualified immunity analysis, we generally compare the acts of each

defendant to analogous case law to determine whether each defendant has violated

a clearly established constitutional right.”).

       Because Holmes failed to allege facts showing that Billings used excessive

force in arresting him, he has not alleged facts showing a violation of his Fourth

Amendment rights. As a result, Billings is entitled to qualified immunity from

Holmes’ excessive force claim against him in his individual capacity.

                                               C.

       Holmes also contends that the district court erred in dismissing his state law

claims against Billings, arguing that Alabama’s doctrine of absolute immunity does

not excuse an officer from personal liability for a tort that he commits.3

       Article I, § 14 of the Alabama Constitution provides that “the State of

Alabama shall never be made a defendant in any court of law or equity.” That

section “wholly withdraws from the legislature, or any other state authority, the
       3
         The district court stated that, “to the extent that [Holmes] asserts state-law claims for
money damages against Sheriff Hale, those claims cannot stand because Sheriff Hale is
absolutely immune to them under the Alabama Constitution.” Holmes’ amended complaint does
not appear to allege any state law violations against Hale. In any event, Holmes does not
challenge that part of the district court’s judgment, so we do not address it.


                                                10
             Case: 16-14712      Date Filed: 06/28/2017   Page: 11 of 12


power to consent to an action against the [S]tate.” Parker v. Amerson, 519 So. 2d
442, 445 (Ala. 1987). “Under Alabama law, sheriffs and deputy sheriffs, in their

official capacities and individually, are absolutely immune from suit when the

action is, in effect, one against the [S]tate.” Tinney, 77 F.3d at 383. “Suits against

[sheriffs] for actions taken in the line and scope of their employment inherently

constitute actions against the [S]tate, and such actions are prohibited by § 14.” Ex

parte Shelley, 53 So. 3d 887, 895 (Ala. 2009). “[D]eputy sheriffs are immune from

suit to the same extent as sheriffs.” Id. at 896.

      Holmes alleged that Billings, in arresting him, “acted with extreme

indifference toward [his] wellbeing,” which amounted to assault and battery under

Alabama law. But because a deputy sheriff’s duties include making arrests, see

Ala. Code § 15-10-1, Billings’ actions were “taken in the line and scope of [his]

employment,” Shelley, 53 So. 3d at 895. As a result, he is absolutely immune

from Holmes’ state law claims. The district court did not err in dismissing those

claims.

                                          III.

      Finally, Holmes contends that the district court erred in denying his request

for discovery. We review for abuse of discretion a district court’s discovery

rulings. Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1306

(11th Cir. 2011).



                                           11
             Case: 16-14712     Date Filed: 06/28/2017    Page: 12 of 12


       “The defense of sovereign or qualified immunity protects government

officials not only from having to stand trial, but from having to bear the burdens

attendant to litigation, including pretrial discovery.” Blinco v. Green Tree

Servicing, LLC, 366 F.3d 1249, 1252 (11th Cir. 2004). As a result, immunity

questions “should be resolved at the earliest possible stage of a litigation,”

Anderson v. Creighton, 483 U.S. 635, 646 n.6, 107 S. Ct. 3034, 3042 n.6 (1987),

and “[u]ntil th[e] threshold immunity question is resolved, discovery should not be

allowed,” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 2738 (1982).

      Hale and Billings each moved to dismiss Holmes’ complaint based on

sovereign, qualified, and absolute immunities. Because those doctrines protected

them from having to bear the burdens of litigation, including discovery, see Blinco,
366 F.3d at 1252; see, e.g., Ex parte Walker, 97 So. 3d 747, 753 (Ala. 2012), the

district court did not abuse its discretion in denying Holmes’ request for discovery

until the threshold question of immunity was resolved, see Harlow, 457 U.S. at

818, 102 S. Ct. at 2738.

      AFFIRMED.




                                          12